Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 14th day
of May, 2020, by Walker & Dunlop, Inc., a Maryland corporation (the “Company”)
with its principal place of business at 7501 Wisconsin Avenue, Suite 1200E,
Bethesda, MD 20814, and Stephen P. Theobald, residing at the address on file
with the Company (the “Executive”).

WHEREAS, the parties desire to enter into this Agreement to reflect the
Executive’s executive capacities in the Company’s business and to provide for
the Company’s continued employment of the Executive; and

WHEREAS, the parties wish to set forth the terms and conditions of that
employment.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.         Term of Employment

The Company hereby continues to employ the Executive, and the Executive hereby
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement.  Unless terminated earlier pursuant to Section 5, the
Executive’s employment pursuant to this Agreement shall be for the three (3)
year period commencing on May 14, 2020 (the “Commencement Date”) and ending on
the third anniversary of the Commencement Date (the “Initial Term”).  The
Initial Term shall be extended for an additional twelve (12) months on the third
and each subsequent anniversary of the Commencement Date unless the Company or
the Executive provides written notice to the contrary at least sixty (60) days
before the applicable anniversary of the Commencement Date.  The Initial Term,
together with any such extensions, shall be referred to herein as the
“Employment Period.”

2.         Title; Duties

The Executive shall be employed as Executive Vice President and Chief Financial
Officer of the Company.  The Executive shall report to the Chief Executive
Officer of the Company, who shall have the authority to direct, control and
supervise the activities of the Executive.  The Executive shall perform such
services consistent with the Executive’s position as may be assigned to
Executive from time to time by the Chief Executive Officer of the Company and
are consistent with the bylaws of the Company as it may be amended from time to
time, including, but not limited to, managing the affairs of the Company.

3.         Extent of Services

(a)        General.  The Executive agrees not to engage in any business
activities during the Employment Period except those which are for the sole
benefit of the Company and its subsidiaries, and to devote Executive’s entire
business time, attention, skill and effort to the performance of Executive’s
duties under this Agreement.  

1

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive may, without impairing or otherwise
adversely affecting the Executive’s performance of Executive’s duties to the
Company, (i) engage in personal investments and charitable, professional and
civic activities, and (ii) with the prior approval of the Chief Executive
Officer of the Company, serve on the boards of directors of corporations other
than the Company, provided, however, that no such approval shall be necessary
for the Executive’s continued service on any board of directors on which the
Executive was serving on the date of this Agreement, all of which have been
previously disclosed to the Company’s Board of Directors in writing and provided
further, that in no event shall the Executive be permitted to serve on the board
of directors of any other entity that competes with the Company.  The Executive
shall perform Executive’s duties to the best of Executive’s ability, shall
adhere to the Company’s published policies and procedures, and shall use
Executive’s best efforts to promote the Company’s interests, reputation,
business and welfare.

(b)        Corporate Opportunities.  The Executive agrees that Executive will
not take personal advantage of any business opportunities which arise during
Executive’s employment with the Company and which may be of benefit to the
Company.  All material facts regarding such opportunities must be promptly
reported by the Executive to the Chief Executive Officer of the Company for
consideration by the Company.

4.         Compensation and Benefits

(a)        Salary.  The Company shall pay the Executive a gross base annual
salary (“Base Salary”) of $500,000.  The Base Salary shall be payable in arrears
and in accordance with the Company’s normal payroll practices, minus such
deductions as may be required by law or reasonably requested by the Executive.
 The Company’s Compensation Committee (the “Compensation Committee”) shall
review Executive’s Base Salary annually in conjunction with its regular review
of employee salaries and may increase (but not decrease) the Base Salary as in
effect from time to time as the Compensation Committee shall deem appropriate.

(b)        Annual Bonus. Executive shall be entitled to earn bonuses with
respect to each calendar year of the Employment Period (or partial calendar
year), based upon Executive’s and the Company’s achievement of performance
objectives set by the Company (“Annual Bonus”), with a target bonus (“Target
Bonus”) of 100% of Executive’s Base Salary.  Any such Annual Bonus earned by the
Executive shall be paid annually by March 15 of the year following the end of
the year for which the Annual Bonus was earned.

(c)        Equity Grants.  The Executive will be eligible for grants of equity
or equity-based awards under any equity compensation plans of the Company as in
effect from time to time at the discretion of the Company’s Board of Directors.



2

--------------------------------------------------------------------------------

(d)        Other Benefits.  The Executive shall be entitled to paid time off and
holiday pay in accordance with the Company’s policies in effect from time to
time and shall be eligible to participate in such life, health, and disability
insurance, pension, deferred compensation (including any matching contribution
program) and incentive plans, equity award plans (including any
performance-based equity award program), performance bonuses and other benefits
as the Company extends, as a matter of policy, to its executive employees,
consistent with the terms of such plans and arrangements and as such plans and
arrangements may be amended from time to time.

(e)        Reimbursement of Business Expenses.  The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
Executive’s duties, responsibilities or services under this Agreement, upon
presentation by the Executive of documentation, expense statements, vouchers,
and/or such other supporting information as the Company may reasonably request.

(f)       Timing of Reimbursements.  Any reimbursement under this Agreement that
is taxable to the Executive shall be made in no event later than sixty (60) days
following the calendar year in which the Executive incurred the expense.

5.         Termination

(a)        Termination by the Company for Cause.  The Company may terminate the
Executive’s employment under this Agreement at any time for Cause, upon written
notice by the Company to the Executive.  For purposes of this Agreement, “Cause”
for termination shall mean any of the following: (i) the conviction of the
Executive of, or the entry of a plea of guilty or nolo contendere by the
Executive to, any felony; (ii) fraud, misappropriation or embezzlement by the
Executive; (iii) the Executive’s willful failure or gross negligence in the
performance of Executive’s assigned duties for the Company, which failure or
negligence continues for more than fifteen (15) calendar days following the
Executive’s receipt of written notice of such willful failure or gross
negligence; (iv) the Executive’s breach of any fiduciary duties to the Company;
(v) a material violation of a material Company policy which, if such violation
is curable, such failure is not cured within fifteen (15) calendar days
following the Executive’s receipt of written notice of such failure, with such
detail as sufficient to apprise Executive of the nature and extent of such
failure; or (vi) the material breach by the Executive of any material term of
this Agreement, which, if such breach is curable, such breach is not cured
within fifteen (15) calendar days following the Executive’s receipt of written
notice of such breach, with such detail as sufficient to apprise Executive of
the nature and extent of such breach.

(b)        Termination by the Company Without Cause or by the Executive Without
Good Reason.  Either party may terminate this Agreement at any time without
Cause (in the case of the Company) or without Good Reason (in the case of the
Executive),

3

--------------------------------------------------------------------------------

upon giving the other party sixty (60) days’ written notice.  At the Company’s
sole discretion, it may substitute sixty (60) days’ Base Salary (or any lesser
portion for any shortened period provided) in lieu of notice.  Any Base Salary
paid to the Executive in lieu of notice shall not be offset against any
entitlement the Executive may have to the Severance Payment pursuant to Section
6(c).  For purposes of this Agreement, in the event the Company elects not to
extend the Employment Period in accordance with Section 1 hereof, Executive’s
employment shall terminate on the last day of the Employment Period and such
election shall be deemed a termination by the Company without Cause.

(c)        Termination by Executive for Good Reason.  The Executive may
terminate Executive’s employment under this Agreement at any time for Good
Reason, upon written notice by the Executive to the Company.  For purposes of
this Agreement, Good Reason for termination shall mean, without the Executive’s
consent: (i) the assignment to the Executive of substantial duties or
responsibilities inconsistent with the Executive’s position at the Company, or
any other action by the Company which results in a substantial diminution of the
Executive’s duties or responsibilities other than any such reduction which is
remedied by the Company within thirty (30) days of receipt of written notice
thereof from the Executive; (ii) a requirement that the Executive work
principally from a location that is twenty (20) miles further from the
Executive’s residence than the Company’s address first written above; (iii) a
ten (10) percent or greater reduction in the Executive’s Base Salary, Target
Bonus, excluding any reductions caused by the failure to achieve performance
targets, or annual grant date fair value (as reasonably determined by the
Company) of equity or equity-based awards granted under any equity compensation
plans of the Company that vest solely based on the passage of time (the
“Time-Based Equity Awards”); or (iv) any material breach by the Company of this
Agreement.  Good Reason shall not exist pursuant to any subsection of this
Section 5(c) unless (A) the Executive shall have delivered notice to the
Company’s Board of Directors within ninety (90) days of the occurrence of such
event constituting Good Reason, and (B) the Company’s Board of Directors fails
to remedy the circumstances giving rise to the Executive’s notice within thirty
(30) days of receipt of notice.  The Executive must terminate employment under
this Section 5(c) at a time agreed reasonably with the Company, but in any event
within one hundred fifty (150) days from the occurrence of an event constituting
Good Reason.  For purposes of Good Reason, the Company shall be defined to
include any successor to the Company which has assumed the obligations of the
Company through merger, acquisition, stock purchase, asset purchase or
otherwise.

(d)        Executive’s Death or Disability.  The Executive’s employment shall
terminate immediately upon Executive’s death or, upon written notice as set
forth below, Executive’s Disability.  As used in this Agreement, “Disability”
shall mean such physical or mental impairment as would render the Executive
unable to perform each of the essential duties of the Executive’s position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in

4

--------------------------------------------------------------------------------

character or which can be expected to last for a continuous period of not less
than twelve (12) months.  If the Employment Period is terminated by reason of
the Executive’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other.

(e)        Executive’s Retirement.  The Executive’s employment shall terminate
upon Executive’s Retirement.  As used in this Agreement, “Retirement” shall mean
the Executive resigns on or after age sixty five pursuant to this Section 5(e).
If the Employment Period is terminated by reason of the Executive’s Retirement,
the Executive shall give one hundred eighty (180) days’ advance notice to the
effect to the Company.

6.         Effect of Termination

(a)        General.  Regardless of the reason for any termination of this
Agreement and subject to this Section 6, the Executive (or the Executive’s
estate if the Employment Period ends on account of the Executive’s death) shall
be entitled to (i) payment of any unpaid portion of the Base Salary through the
effective date of termination; (ii) reimbursement for any outstanding reasonable
business expense incurred under Section 4(e) in performing Executive’s duties
hereunder in accordance with Company policy; (iii) continued insurance benefits
to the extent required by law; (iv) payment of any vested but unpaid rights as
required independent of this Agreement by the terms of any bonus or other
incentive pay or equity plan, or any other employee benefit plan or program of
the Company in accordance with the terms of such plan or program; and (v) except
in the case of Termination by the Company for Cause, any unpaid Annual Bonus
earned by Executive for the calendar year prior to the calendar year in which
Executive’s termination occurs, as determined by the Company based on actual
performance achieved, which Annual Bonus, if any, shall be paid to Executive
when bonuses for such year are paid to actively employed senior executives of
the Company. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder.  Upon termination of
this Agreement for any reason, the Executive shall resign from all boards and
committees of the Company, its affiliates and its subsidiaries.

(b)        Termination by the Company for Cause or by Executive Without Good
Reason.  If the Company terminates the Executive’s employment for Cause or the
Executive terminates Executive’s employment without Good Reason, the Executive
shall have no rights or claims against the Company except to receive the
payments and benefits described in Section 6(a).

(c)        Termination by the Company Without Cause or by the Executive with
Good Reason.  If the Company terminates the Executive’s employment without Cause
pursuant to Section 5(b), or the Executive terminates employment with Good

5

--------------------------------------------------------------------------------

Reason pursuant to Section 5(c), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a), the following:

(i)       continued payment of the Base Salary, at the rate in effect on the
last day of employment (but in no event in an annual amount less than as set
forth in Section 4(a)), for a period of twelve (12) months.  Such amount shall
be paid in approximately equal installments on the Company’s regularly scheduled
payroll dates, subject to all legally required payroll deductions and
withholdings for sums owed by the Executive to the Company;

(ii)       continued payment by the Company for the Executive’s life and health
insurance coverage for twelve (12) months (the “Continuation Period”) to the
same extent that the Company paid for such coverage immediately prior to the
termination of the Executive’s employment and subject to the eligibility
requirements and other terms and conditions of such insurance coverage; provided
that if continued payment by the Company of the Executive’s health insurance
coverage would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Internal Revenue Code of 1986, as amended, or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing such continued payment,
the Company will instead pay the Executive on the first day of each month a
fully taxable cash payment equal to the Company’s premiums for that month (the
“Monthly Premium”) and a corresponding Tax Indemnity Payment (defined below),
subject to applicable tax withholdings, for the remainder of the Continuation
Period;

(iii)      payments equal to two (2) times the average Annual Bonus earned by
the Executive over the two (2) calendar years preceding the year of termination
(or if the Executive has not been employed for two (2) calendar years, payments
equal to two (2) times the Executive’s Target Bonus for the year of
termination).  By way of example only, if the Executive’s Annual Bonus over the
preceding two (2) years was $300,000 and $0, the average would be $150,000 and
the payment under this Section 6(c)(iii) would equal $300,000.  Such amount
shall be paid to the Executive within ten (10) days after the end of the
Restricted Period (as defined below);

(iv)       a pro rata portion of the Annual Bonus for the year of termination,
as reasonably determined by the Company based upon the extent to which
performance goals for the year of termination are achieved, which Annual Bonus,
if any, shall be paid to Executive no later than March 15 of the year following
the year in which such termination occurs; and

(v)        immediate vesting as of the last day of employment in any unvested
Time-Based Equity Awards (with any such awards that vest in whole or in part
based on the attainment of performance-vesting conditions (“Performance-

6

--------------------------------------------------------------------------------

Based Equity Awards”) being governed by the terms of the applicable award
agreement).

None of the benefits described in this Section 6(c) (the “Severance Payments”)
will be payable unless the Executive has signed a general release (in
substantially the form attached hereto as Exhibit A) within forty five (45) days
of date of termination, which has (and not until it has) become irrevocable,
satisfactory to the Company in the reasonable exercise of its discretion,
releasing the Company, its affiliates, and their directors, officers and
employees, from any and all claims or potential claims arising from or related
to the Executive’s employment or termination of employment.  The Severance
Payments shall commence on the Company’s first regular payroll date occurring on
or after the sixtieth (60th) date following the date of termination (the “First
Payroll Date”), with amounts otherwise payable under the Company’s normal
payroll procedures prior to the First Payroll Date to be paid in lump sum on the
First Payroll Date without interest thereon.

For purposes of Section 6(c)(ii), the “Tax Indemnity Payment” shall equal the
aggregate amount of additional payments necessary to deliver to the Executive
 the Monthly Premium amount in full on a net after-tax basis with the amount of
each such Tax Indemnity Payment to be based upon the Tax Rate in effect when the
corresponding Monthly Premium amount is paid.  For the purposes of the
foregoing, “Tax Rate” means the Executive’s current tax rate based upon the
combined federal and state and local income, earnings, Medicare and any other
tax rates applicable to the Executive, all at the highest marginal rates of
taxation in the county and state of the Executive’s residence on the date of
determination, net of the reduction in federal income taxes which could be
obtained by deduction of such state and local taxes.

(d)        Termination In the Event of Death, Disability or Retirement.  In the
event of a termination of employment due to death, Disability or Retirement, the
Executive shall be entitled to receive, in addition to the items referenced in
Section 6(a), the following:

(i)         a pro rata portion of the Annual Bonus for the year of termination,
as reasonably determined by the Company based upon the extent to which
performance goals for the year of termination are achieved, which Annual Bonus,
if any, shall be paid to Executive (or Executive’s estate) no later than March
15 of the year following the year in which such termination occurs; and

(ii)       immediate vesting as of the last day of employment in any unvested
Time-Based Equity Awards (with any Performance-Based Equity Awards being
governed by the terms of the applicable award agreement).



7

--------------------------------------------------------------------------------

7.         Confidentiality

(a)        Definition of Proprietary Information.  The Executive acknowledges
that Executive may be furnished or may otherwise receive or have access to
confidential information which relates to the Company’s past, present or future
business activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; compilations for marketing or development; confidential
personnel and payroll information; or other information regarding
administrative, management, or financial activities of the Company, or of a
third party which provided proprietary information to the Company on a
confidential basis.  All such information, including in any electronic form, and
including any materials or documents containing such information, shall be
considered by the Company and the Executive as proprietary and confidential (the
“Proprietary Information”).

(b)        Exclusions.  Notwithstanding the foregoing, Proprietary Information
shall not include information in the public domain not as a result of a breach
of any duty by the Executive or any other person.

(c)        Obligations.  Both during and after the Employment Period, the
Executive agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to Executive
before this Agreement is signed or afterward.  In addition, the Executive shall
not (i) disclose or disseminate the Proprietary Information to any third party,
including employees of the Company (or its affiliates) without a legitimate
business need to know during the Employment Period; (ii) remove the Proprietary
Information from the Company’s premises without a valid business purpose; or
(iii) use the Proprietary Information for Executive’s own benefit or for the
benefit of any third party.

(d)        Return of Proprietary Information.  The Executive acknowledges and
agrees that all the Proprietary Information used or generated during the course
of working for the Company is the property of the Company.  The Executive agrees
to deliver to the Company all documents and other tangibles containing the
Proprietary Information at any time upon request by the Company’s Board of
Directors during Executive’s employment and immediately upon termination of
Executive’s employment.

(e)        Whistleblower and Trade Secret Protections. Notwithstanding anything
to the contrary herein, nothing in this Agreement is intended to or will be used
by the Company in any way to prohibit Executive from reporting possible
violations of federal law or regulation to any United States governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including the right to receive an award for
information provided to any

8

--------------------------------------------------------------------------------

such government agencies). Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in this Agreement: (A) Executive shall
not be in breach of this Agreement and shall not be held criminally or civilly
liable under any federal or state trade secret law (x) for the disclosure of a
trade secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (B) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

8.         Noncompetition

(a)        Restriction on Competition.  For the period of the Executive’s
employment with the Company and for twelve (12) months following the expiration
or termination of the Executive’s employment with the Company (the “Restricted
Period”), the Executive agrees not to engage, directly or indirectly, as a
manager, employee, consultant, partner, principal, agent, representative, or in
any other individual or representative capacity in any material business that
the Company conducts as of the date of the Executive’s termination of
employment, including but not limited to the multifamily finance business, where
material is defined as fifteen (15) percent of the gross revenues of the Company
based on the most recent quarterly earnings.  Executive further agrees that for
the period of the Executive’s employment with the Company and for the Restricted
Period, the Executive will not engage, directly or indirectly, as an owner,
director, trustee, member, stockholder, or in any other corporate capacity in
any material business that the Company conducts as of the date of the
Executive’s termination of employment.  Notwithstanding the foregoing, the
Executive shall not be deemed to have violated this Section 8(a) solely (i) by
reason of Executive’s passive ownership of 1% or less of the outstanding stock
of any publicly traded corporation or other entity, (ii) by providing legal,
accounting or audit services as an employee or partner of a professional
services organization or (iii) by providing services to any investment banking
or other institution that do not relate to any material business that the
Company conducts as of the date of the Executive’s termination of employment.

(b)        Non-Solicitation of Clients.  During the Restricted Period, the
Executive agrees not to solicit, directly or indirectly, on Executive’s own
behalf or on behalf of any other person(s), any client of the Company to whom
the Company had provided services at any time during the Executive’s employment
with the Company in any line of business that the Company conducts as of the
date of the Executive’s termination of employment or that the Company is
actively soliciting, for the purpose of



9

--------------------------------------------------------------------------------

marketing or providing any service competitive with any service then offered by
the Company.

(c)        Non-Solicitation of Employees.  During the Restricted Period, the
Executive agrees that Executive will not, directly or indirectly, hire or
attempt to hire or cause any business, other than an affiliate of the Company,
to hire any person who is then or was at any time during the preceding six (6)
months an employee of the Company and who is at the time of such hire or
attempted hire, or was at the date of such employee’s separation from the
Company a vice president, senior vice president or executive vice president or
other senior executive employee of the Company.

(d)        Acknowledgement.  The Executive acknowledges that Executive will
acquire much Proprietary Information concerning the past, present and future
business of the Company as the result of Executive’s employment, as well as
access to the relationships between the Company and its clients and employees.
 The Executive further acknowledges that the business of the Company is very
competitive and that competition by Executive in that business during
Executive’s employment, or after Executive’s employment terminates, would
severely injure the Company.  The Executive understands and agrees that the
restrictions contained in this Section 8 are reasonable and are required for the
Company’s legitimate protection, and do not unduly limit Executive’s ability to
earn a livelihood.

(e)        Rights and Remedies upon Breach.  The Executive acknowledges and
agrees that any breach by Executive of any of the provisions of Sections 7 and 8
(the “Restrictive Covenants”) would result in irreparable injury and damage for
which money damages would not provide an adequate remedy.  Therefore, if the
Executive breaches, or threatens to commit a breach of, any of the provisions of
the Restrictive Covenants, the Company and its affiliates, including the
Company, shall have the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and its affiliates, including the
Company, under law or in equity (including, without limitation, the recovery of
damages):

(i)         The right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court of competent jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

(ii)       The right and remedy to require the Executive to account for and pay
over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by Executive as the result of any transactions constituting a breach of
the

10

--------------------------------------------------------------------------------

Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.

(f)        Without limiting Section 13(j), if any court or other decision-maker
of competent jurisdiction determines that any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the duration or geographical scope
of such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

9.         Executive Representation

The Executive represents and warrants to the Company that Executive is not now
under any obligation of a contractual or other nature to any person, business or
other entity which is inconsistent or in conflict with this Agreement or which
would prevent Executive from performing Executive’s obligations under this
Agreement.

10.       Mediation and Arbitration

(a)        Except as provided in Section 10(b), any disputes between the Company
and the Executive in any way concerning the Executive’s employment, the
termination of Executive’s employment, this Agreement or its enforcement shall
be subject to mediation.  If the Company and the Executive cannot agree upon a
mediator, each shall select one name from a list of mediators maintained by any
bona fide dispute resolution provider or other private mediator; the two
selected shall then choose a third person who will serve as the sole mediator.
The first mediation session shall occur within forty five (45) calendar days
following the notice of a dispute.  If within sixty (60) days of the first
mediation session the claim is not resolved, either party may request that the
dispute be settled exclusively by arbitration in the state of Maryland by a
single arbitrator, selected in the same manner as the mediator, in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association in effect at the time of submission to
arbitration.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering any judgment upon an award
rendered by the arbitrators, any or all of the following courts have
jurisdiction:  (i) the United States District Court for the Fourth Circuit, (ii)
any of the courts of the State of Maryland, or (iii) any other court having
jurisdiction.  Any service of process or notice requirements in any such
proceeding shall be satisfied if the rules of such court relating thereto have
been substantially satisfied.  The Company and the Executive waive to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to such jurisdiction and any defense of inconvenient forum.  A
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 Each party shall bear its costs and expenses arising in connection with any
arbitration proceeding.

11

--------------------------------------------------------------------------------

(b)        Notwithstanding the foregoing, the Company, in its sole discretion,
may bring an action in any court of competent jurisdiction to seek injunctive
relief and such other relief as the Company shall elect to enforce the
Restrictive Covenants.  If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided in Section 8(e) above in
the courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.  The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restrictive Covenants).

11.       Section 409A.

To the extent the Executive would be subject to the additional twenty (20)
percent tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and
preserve to the maximum extent possible the original intent and economic benefit
to the Executive and the Company, and the parties shall promptly execute any
amendment reasonably necessary to implement this Section 11.



(a)        For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
each severance payment and health insurance payment shall be treated as a right
to receive a series of separate and distinct payments.

(b)        The Executive will be deemed to have a date of termination for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Section 409A

(c)        Notwithstanding any other provision of this Agreement to the
contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six (6) month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six (6) month period (or upon

12

--------------------------------------------------------------------------------

the Executive’s death, if earlier), together with interest for the period of
delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the dates the payments should otherwise have
been provided.   To the extent that any benefits to be provided during the Delay
Period are considered deferred compensation under Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Executive shall pay the cost of such benefit
during the Delay Period, and the Company shall reimburse the Executive, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to the Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.



(d)        (A) Any amount that the Executive is entitled to be reimbursed under
this Agreement will be reimbursed to the Executive as promptly as practical and
in any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

(e)        Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

12.       Clawback Policies

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to Executive on or after the date of this Agreement.
 Such policies may include the right to recover incentive-based compensation
(including equity or equity-based awards granted as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws.  The
Executive agrees to amend any awards and agreements entered into on or after the
date of this Agreement as the Company may request to reasonably implement its
policies.



13.       Miscellaneous

(a)        Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective (i) upon personal delivery,
(ii) upon deposit with the United States Postal Service, by registered or
certified mail, postage prepaid, or (iii) in the case of facsimile transmission
or delivery by nationally recognized overnight delivery service, when received,
addressed as follows:

13

--------------------------------------------------------------------------------

(b)        If to the Company, to:

Walker & Dunlop, Inc.

7501 Wisconsin Avenue

Suite 1200E

Bethesda, MD 20814

Attention: General Counsel



(i)         If to the Executive, to:

Stephen P. Theobald

Address on file with the Company



or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

(c)        Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

(d)        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

(e)        Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive, which
amendment or modification is consented to by the Company.

(f)        Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Maryland, without regard to
its conflicts of laws principles.

(g)        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any entity with which or into which the Company may be merged
or which may succeed to its assets or business or any entity to which the
Company may assign its rights and obligations under this Agreement; provided,
however, that the obligations of the Executive are personal and shall not be
assigned or delegated by the Executive.

(h)        Waiver.  No delays or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.  A waiver or consent by the Company shall not be effective
unless consented to by the Company.  A waiver or consent given by the Company or
the Executive on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.

14

--------------------------------------------------------------------------------

(i)         Captions.  The captions appearing in this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

(j)         Severability.  In case any provision of this Agreement shall be held
by a court or arbitrator with jurisdiction over the parties to this Agreement to
be invalid, illegal or otherwise unenforceable, such provision shall be restated
to reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(k)        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signature page follows]





15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



WALKER & DUNLOP, INC.





By:

/s/ William M. Walker

Name: 

William M. Walker

Title:

Chairman and Chief Executive Officer







STEPHEN P. THEOBALD







/s/ Stephen P. Theobald









--------------------------------------------------------------------------------

Exhibit A



WAIVER AND RELEASE AGREEMENT



THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[________] (the “Effective Date”), by Stephen P. Theobald (“Executive”) in
consideration of severance pay (the “Severance Payment”) provided to Executive
by Walker & Dunlop, Inc., a Maryland corporation (the “Company”), pursuant to
the Employment Agreement by and between the Company and Executive (the
“Employment Agreement”).

1.         Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, Executive, on Executive’s own behalf and on behalf
of Executive’s heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of Executive’s signing of this
Release, concerning Executive’s employment or separation from employment.
 Subject to the last sentence of the first paragraph of this Section 1, this
Release includes, but is not limited to, any payments, benefits or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended, and all other
employment discrimination laws whatsoever as may be created or amended from time
to time); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by Section 6(a) and Section 6(c) of the
Employment Agreement, or (b) with respect to Executive’s ownership of vested
equity securities of the Company, or (c) under any indemnification or similar
agreement with Executive or indemnification under the Articles of Incorporation,
Bylaws or other governing instruments of the Company.

Executive understands that by signing this Release, Executive is not waiving any
claims or administrative charges which cannot be waived by law.  Executive is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on





--------------------------------------------------------------------------------

Executive’s behalf arising out of or related to Executive’s employment with
and/or separation from employment with the Company.

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

2.         Acknowledgments.  Executive is signing this Release knowingly and
voluntarily.  Executive acknowledges that:

(a)        Executive is hereby advised in writing to consult an attorney before
signing this Release;

(b)        Executive has relied solely on Executive’s own judgment and/or that
of Executive’s attorney regarding the consideration for and the terms of this
Release and is signing this Release knowingly and voluntarily of Executive’s own
free will;

(c)        Executive is not entitled to the Severance Payment unless Executive
agrees to and honors the terms of this Release;

(d)        Executive has been given at least twenty-one (21) calendar days to
consider this Release, or Executive expressly waives the right to have at least
twenty-one (21) days to consider this Release;

(e)        Executive may revoke this Release within seven (7) calendar days
after signing it by submitting a written notice of revocation to the Employer.
 Executive further understands that this Release is not effective or enforceable
until after the seven (7) day period of revocation has expired without
revocation, and that if Executive revokes this Release within the seven (7) day
revocation period, Executive will not receive the Severance Payment;

(f)        Executive has read and understands the Release and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of signing of this
Release that Executive may have against the Employer; and

(g)        No statements made or conduct by the Employer has in any way coerced
or unduly influenced Executive to execute this Release.





--------------------------------------------------------------------------------

3.         No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Executive,
and the Employer expressly denies that any wrongdoing has occurred.

4.         Entire Agreement.  There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.

5.         Execution.  It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.

6.         Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

7.         Governing Law.  This Release shall be governed by the laws of the
State of Maryland, excluding the choice of law rules thereof.

8.         Headings.  Section and subsection headings contained in this Release
are inserted for the convenience of reference only.  Section and subsection
headings shall not be deemed to be a part of this Release for any purpose, and
they shall not in any way define or affect the meaning, construction or scope of
any of the provisions hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.





EXECUTIVE:





Stephen P. Theobald





--------------------------------------------------------------------------------